Citation Nr: 0739886	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-20 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right hand as a result of exposure to 
herbicides. 

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision, which denied a 
claim of service connection for peripheral neuropathy of both 
hands.  In his February 2004 Notice of Disagreement, the 
veteran stated that he wished to appeal the issue of 
entitlement to service connection for peripheral neuropathy 
of the right hand only, as opposed to both hands.  As such, 
the Board has restyled the issue on appeal to better reflect 
the veteran's stated interests.

The Board notes that the veteran specified on his June 2004 
VA Form 9 Appeal his intention to appeal the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This claim for service connection was 
granted in December 2006.  This decision was a complete grant 
of benefits with respect to this issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue 
is no longer on appeal. 

In November 2007, a video conference hearing was held before 
the undersigned Veterans Law Judge at the Chicago, Illinois 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The issues regarding hemorrhoids, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have a peripheral neuropathy disability of the right hand 
that is etiologically related to a disease, injury, or event 
in service, to include exposure to herbicides or Agent 
Orange.


CONCLUSION OF LAW

A peripheral neuropathy disability of the right hand was not 
incurred in or aggravated by active service, nor may such a 
disability be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in January 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  VA 
has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in January 2003, with an 
accompanying electromyograph finding from February 2003.  The 
examination was thorough and complete.  The examiner noted 
that the veteran's medical records had been reviewed.  
Therefore, the Board concludes these findings and reports are 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2 (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has peripheral neuropathy of the 
right hand as a result of exposure to Agent Orange while on 
active duty in Vietnam.  See claim, December 2002.

The Board notes that the veteran served in the Republic of 
Vietnam from May 28, 1966, to May 18, 1967.  See Department 
of Veterans Affairs Memorandum, November 2006.  As such, 
exposure to herbicides is conceded.

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of peripheral 
neuropathy or a right hand disability. 

In addition, the Board acknowledges that the veteran claims 
to have first noticed numbness in his right hand in 1987, 
approximately 20 years after his discharge from service.  See 
hearing transcript, November 2007.  As the claims folder 
contains no medical evidence indicating that the veteran had 
symptoms of acute or subacute peripheral neuropathy within 
weeks or months of his exposure to herbicides, service 
connection cannot be established on presumptive basis.  38 
C.F.R. § 3.309 (e), Note 2 (2007).

In regards to establishing service connection on a direct 
basis, there is no indication in the medical evidence of 
record that the veteran has a current diagnosis of peripheral 
neuropathy of the right hand.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have peripheral neuropathy of 
the right hand.  In January 2003, the veteran underwent a VA 
examination.  It was determined that no diagnosis could be 
made without an electromyograph of the veteran's right upper 
extremity.  In February 2003, an electromyograph revealed no 
evidence of neuropathy in the upper extremities.  Thus, 
without a diagnosis, there may be no service connection for 
this claimed disability on a direct basis.  

The Board acknowledges the veteran's assertions that he 
suffers a right hand disability as the result of exposure to 
Agent Orange while on active duty in Vietnam.  See claim, 
December 2002.  No medical evidence, however, has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for peripheral neuropathy of the right 
hand must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for peripheral neuropathy 
of the right hand as a result of exposure to herbicides is 
denied. 


REMAND

The Board notes that the veteran was granted service 
connection for hemorrhoids and bilateral hearing loss and 
assigned a 0 percent rating for each disability, in an April 
2004 rating decision.  This decision was a complete grant of 
benefits with respect to these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Following notice of the April 2004 RO decision in a May 2004 
letter, the veteran filed a VA Form 9 Appeal in June 2004 
indicating his desire to appeal, among other things, claims 
regarding hemorrhoids and bilateral hearing loss.  The Board 
construes this June 2004 VA Form 9 as a timely notice of 
disagreement with the RO's April 2004 decision to assign 
noncompensable evaluations for hemorrhoids and a bilateral 
hearing loss disability.  38 C.F.R. § 20.201 (2007).  The 
Court has instructed that the proper course of action when a 
timely notice of disagreement (NOD) has been filed, but no 
Statement of the Case issued (SOC), is to remand the matter 
to the RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  

In addition, the Board notes that the veteran's February 2004 
NOD indicated that the veteran was appealing certain denials 
from the April 2003 rating decision.  On this NOD, the 
veteran stated that he was exposed to mortar rockets and 
artillery, and operated a jack hammer.  It is unclear from 
the statement alone whether the veteran intended to appeal 
the issue of entitlement to service connection for tinnitus.  
In light of a recent April 2007 statement, in which the 
veteran specified that he wanted his claim for ringing in his 
ears continued, the Board finds that the veteran did, indeed, 
intend to include the issue of entitlement to service 
connection for tinnitus on his February 2004 NOD.  

Therefore, appropriate action, including issuance of a SOC, 
is now necessary with regard to the issues of entitlement to 
initial compensable evaluations for hemorrhoids and bilateral 
hearing loss, and entitlement to service connection for 
tinnitus.  38 C.F.R. § 19.26 (2007).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to these issues.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
a SOC as to the issue of entitlement to 
initial compensable evaluations for 
hemorrhoids and bilateral hearing loss, and 
entitlement to service connection for 
tinnitus.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2007).  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If an appeal is 
timely filed, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


